                        Case 18-12456-gs      Doc 289    Entered 03/09/21 16:07:22      Page 1 of 6



                  1   FENNEMORE CRAIG, P.C.
                      Cathy L. Reece (AZ Bar No. 005932)
                  2   Anthony W. Austin (NV Bar No. 010850)
                      2394 E. Camelback Rd., Ste. 600
                  3   Phoenix, AZ 85016-3429
                      Telephone: (602) 916-5343
                  4   Facsimile: (602) 916-5543
                      Email: creece@fclaw.com
                  5         aaustin@fclaw.com
                  6   Attorneys for The Northern Trust Company
                  7
                                            UNITED STATES BANKRUPTCY COURT
                  8
                                                      DISTRICT OF NEVADA
                  9
                      In re                                            Chapter 11
             10
                      DESERT OASIS APARTMENTS, LLC,                    Case No.: BK-S-18-12456-GS
             11
                                                  Debtor.              Hearing Date:        March 11, 2021
             12                                                        Hearing Time:        1:30 p.m.
             13           THE NORTHERN TRUST COMPANY’S REPLY IN SUPPORT OF MOTION
                          TO ALLOW VOTE ON CHAPTER 11 TRUSTEE KAVITA GUPTA’S JOINT
             14                             PLAN OF LIQUIDATION
             15                The Northern Trust Company (“Northern Trust”), the secured lender of Desert
             16       Oasis Apartments LLC, hereby submits this Reply in support of its Motion to Allow Vote
             17       on Chapter 11 Trustee Kavita Gupta’s Joint Plan of Liquidation [DE 271] (the “Motion”)
             18       and responds to those limited objections raised in the Trustee’s objection to the Motion
             19       (the “Objection”). For the reasons set forth in the Motion and herein, Northern Trust’s
             20       claim is impaired and therefore is entitled to vote to on the Plan.
             21                The Objection does nothing to address the myriad of issues raised in the Motion
             22       that establish the Plan impairs Northern Trust’s claim. Rather, the Objection merely
             23       parrots the Trustee’s positions in the Plan. The Trustee cannot simply state that Northern
             24       Trust is unimpaired and expect this Court to ignore the multitude of ways the Plan
             25       actively impairs Northern Trust’s legal, equitable, and contractual rights.
             26                The Trustee does not dispute that impairment is a broad term and that any
             27       impairment of legal, equitable, and contractual rights constitutes an impairment of a
             28
FENNEMORE CRAIG




                      18220986.3
                        Case 18-12456-gs       Doc 289    Entered 03/09/21 16:07:22      Page 2 of 6



                  1   claim. As noted in the Motion, the Ninth Circuit defines impairment very broadly and
                  2   includes “any alteration of the rights ... even if the value of the rights is enhanced.” In re L
                  3   & J Anaheim Assocs., 995 F.2d 940, 942 (9th Cir.1993); In re Val-Mid Associates, L.L.C.,
                  4   2013 WL 139278, at *2 (Bankr. D. Ariz. 2013). Further, the Trustee does not dispute that
                  5   “claims are presumed to be impaired (and thus generally entitled to vote on the plan)
                  6   unless one of the conditions in 11 U.S.C. § 1124 are met.” In re Seasons Apartments, Ltd.
                  7   P'ship, 215 B.R. 953, 958 (Bankr. W.D. La. 1997).
                  8            The Trustee’s only reference to Section 1124 in the Objection is to double down on
                  9   her claims that the Plan itself does not impact Northern Trust’s claims but rather any
             10       alterations of Northern Trust’s rights are done by provisions of the Bankruptcy Code.
             11       However, as noted in the Motion and again herein, the Plan unquestionably alters
             12       Northern Trust’s legal, equitable, and contractual rights and, therefore, impairs Northern
             13       Trust’s claim.
             14                A.    Northern Trust’s Collateral is Substantially Reduced by the Terms of the
                                     Plan.
             15
             16                The Trustee does not dispute that Northern Trust holds the only security interest in
             17       the cash proceeds held by the Trustee. Further, no party disputes that Northern Trust
             18       holds an allowed secured claim in this bankruptcy and the sales proceeds constitute its
             19       collateral until its claim is paid in full. Also, it is undisputed that Northern Trust did not
             20       consent or agree to any surcharge of its collateral. However, the Plan proposes to use
             21       Northern Trust’s collateral, without consent, to pay administrative expenses, the
             22       Disbursing Agent, and other claims while creating a small reserve for the payment of
             23       attorneys’ fees.
             24                Within a relatively short time and well before the Adversary and the appeal is
             25       resolved, the Plan will effectively pay every dollar (which at this point is $9.2 million) out
             26       of the estate to either the Gonzales Trust, administrative claimants, or other creditors.
             27       Accordingly, the Trustee’s statements that Northern Trust’s claims will be paid in full
             28       “from all assets of the DOA estate” are hollow and inaccurate.
FENNEMORE CRAIG


                                                                   -2-
                      18220986.3
                        Case 18-12456-gs       Doc 289    Entered 03/09/21 16:07:22      Page 3 of 6



                  1            Per the Plan’s terms, the only remaining cash in the estate after the adjudication of
                  2   the DL Class 5 claim and payment of the administrative claims and the Gonzales Trust
                  3   will be the Disbursing Agent reserve of approximately $130,000 and the proposed
                  4   $75,000 reserve for Northern Trust’s attorneys’ fees. If, after such Plan payments or
                  5   disbursements, Northern Trust is entitled to receive more than $75,000 then there will be
                  6   no more sale proceeds or any assets. Northern Trust’s right to attorneys’ fees will have
                  7   been impaired and its claim will have been capped by the available remaining sale
                  8   proceeds.
                  9            The Plan itself strips off and limits Northern Trust’s security interest in the sale
             10       proceeds to the inadequate $75,000. Where would Northern Trust (which is currently a
             11       fully secured creditor) go in that instance to get the secured claim paid? Would it be able
             12       to seek disgorgement from administrative claimants or creditors? The Plan is silent on this
             13       issue. Accordingly, Northern Trust is impaired.
             14                B.     The Plan Imposes a Procedure for Review of Attorneys’ Fees.
             15                Northern Trust does not dispute that its entitlement to attorneys’ fees and costs in
             16       this matter as an oversecured creditor must be reviewed by the Court and may be limited
             17       by the terms of Section 506(b) which includes a reasonableness requirement. Clearly
             18       Northern Trust does not have to comply with the same fee application process and US
             19       Trustee guidelines as the estate’s professionals. However, the Plan imposes terms that are
             20       not provided for under Section 506(b).
             21                At the hearing on Northern Trust’s initial Motion for Order Directing Trustee to
             22       Disburse Proceeds to Northern Trust [DE 1368] (the “Disbursement Motion”), the Court
             23       approved a process for review of Northern Trust’s fees and costs that was logical,
             24       reasonable and limited the disclosure of attorney client information to the Gonzales Trust
             25       with whom Northern Trust was in active litigation. The Disbursement Motion was filed
             26       stating the amounts requested (but no invoices were attached) and Northern Trust sent
             27       redacted invoices by email to the Trustee counsel and Gonzales Trust counsel for the fees
             28       requested. The invoices were not filed and were not attached to any pleadings. The Court
FENNEMORE CRAIG


                                                                   -3-
                      18220986.3
                        Case 18-12456-gs      Doc 289    Entered 03/09/21 16:07:22      Page 4 of 6



                  1   instructed the parties not to file such invoices. Then Northern Trust sent unredacted
                  2   invoices to the Judge by email. Again no invoices were filed. The parties then agreed
                  3   upon a number and the Court approved the payment of the agreed upon attorneys’ fees. If
                  4   parties had not so agreed then the parties could have objected and let the Court decide but
                  5   the invoices still were not to be attached to a pleading or filed. The Court indicated that
                  6   he could make the decision without having the invoices filed and without Gonzales Trust
                  7   seeing unredacted invoices.
                  8            Northern Trust has proposed the same process to the Trustee and to Gonzales Trust
                  9   but they did not agree to it. Instead the Trustee in the Plan’s provisions requires Northern
             10       Trust to disclose unredacted invoices in its request for payment and to serve them on an
             11       active adverse party. It requires the Disbursing Agent and the Gonzales Trust to approve
             12       payment. If they do not both agree, Northern Trust is required to file a motion seeking
             13       payment. This procedure is not required in the loan documents. Section 506(b) does not
             14       create such a requirement and the Trustee fails to cite to any provision or case that
             15       imposes such a dramatic disclosure of confidential information. Further, there is no Order
             16       from this Court or history in this case requiring that the Gonzales Trust be given
             17       unredacted invoices as part of the review process. Accordingly, the Plan impairs Northern
             18       Trust’s claims in this matter.
             19                C.    The Plan Improperly Attempts to Create an Equitable Remedy and Impose a
                                     Limitation of Northern Trust’s Rights.
             20
             21                The Trustee walks a fine line between stating the Plan does not provide for any
             22       relief to the Gonzales Trust if a Reversal Event occurs but in the same breath then states
             23       that the Plan must provide for treatment of claims if a Reversal Event occurs.
             24       Unfortunately, the Plan cannot maintain the balancing act and impairs Northern Trust’s
             25       claims. By attempting to plan for a “what if” scenario if this Court’s judgment is reversed
             26       on appeal, the Plan improperly tries to create an equitable remedy to the Gonzales Trust
             27       after the reversal. If a Reversal Event occurs, it is up to this Court and/or the appellate
             28       court to fashion what relief the Gonzales Trust is ultimately entitled to receive.
FENNEMORE CRAIG


                                                                  -4-
                      18220986.3
                        Case 18-12456-gs        Doc 289   Entered 03/09/21 16:07:22     Page 5 of 6



                  1            Requiring that Northern Trust will comply with any such order and disgorge any
                  2   funds is an attempt to impair its rights and claims, is totally inappropriate, and denies the
                  3   appeal rights and remedies that Northern Trust would have in that situation. The Plan also
                  4   goes the next step and attempts to assign claims/rights to the Gonzales Trust, requires
                  5   disgorgement of “any funds” received on Northern Trust’s claim (not just sale proceeds),
                  6   and fails to require recipients of Northern Trust’s collateral to return those sale proceeds
                  7   after a Reversal Event.
                  8            If Northern Trust is required to disgorge all funds received, the Trustee fails to
                  9   provide for any actual ability for Northern Trust to collect on its claim. It is inconceivable
             10       that Northern Trust, with an allowed secured claim and with a sale price of $15.6 million,
             11       would receive no proceeds or payment. However, that is the reality of the Trustee’s Plan.
             12                Under the Plan, no provision is made to retrieve any administrative expenses or
             13       other creditor claims that might have been paid. The Sale Order, which attaches Northern
             14       Trust’s liens to the sale proceeds, was not appealed. The Order directing the Trustee to
             15       pay Northern Trust was also not appealed. Both are final orders which vested legal and
             16       equitable rights in Northern Trust. The Trustee’s imposition of “what if” terms and
             17       requirements on Northern Trust and its failure to provide for any payment of the entirety
             18       of Northern Trust’s collateral impairs its legal, equitable and contractual rights and claims.
             19                D.    Conclusion
             20                The Trustee improperly classifies Northern Trust as an unimpaired creditor. As
             21       laid out in the Motion and this Reply, Northern Trust’s claims have been impaired by the
             22       Plan and it should be allowed to vote on the Plan.
             23       Dated: March 9, 2021                         FENNEMORE CRAIG, P.C.
             24
                                                                   By: /s/ Anthony W Austin
             25                                                       Cathy L. Reece (AZ Bar No. 005932)
                                                                      Anthony W. Austin (010850)
             26
                                                                      Counsel for The Northern Trust Company
             27
                      COPY of the foregoing served by
             28
FENNEMORE CRAIG


                                                                  -5-
                      18220986.3
                        Case 18-12456-gs       Doc 289      Entered 03/09/21 16:07:22   Page 6 of 6



                  1   E-mail/ECF Notice this 9th day of
                      March, 2021 upon:
                  2
                  3   Lenard E. Schwartzer
                      Schwartzer & McPherson Law Firm
                  4   bkfilings@s-mlaw.com
                      Attorneys for Debtor
                  5
                      Edmund M. McDonald
                  6   Edmund Gee
                  7   U.S Trustee’s Office-LV-11,11
                      Edward.m.mcdonald@usdoj.gov
                  8   Edmund.gee@usdoj.gov

                  9   Jamie P. Dreher
                      Downey Brand LLP
             10       jdreher@downeybrand.com
             11       reno@downeybrand.com
                      Attorneys for the Gonzales Trust
             12
                      Mark Wray
             13       Law Office of Mark Wray
                      mwray@markwraylaw.com
             14
                      tmoore@markwraylaw.com
             15       Fischerlawcal@aol.com
                      Attorneys for the Gonzales Trust
             16
                      Kevin W. Coleman
             17       Kimberly S. Fineman
                      Christopher Hart
             18
                      Nuti Hart, LLP
             19       kcoleman@nutihart.com
                      kfineman@nutihart.com
             20       chart@nutihart.com
                      Attorneys for Kavita Gupta, Trustee
             21
             22       Talitha B. Gray Kozlowski
                      GTG, LLP
             23       tgray@gtg.legal
                      Attorneys for Kavita Gupta, Trustee
             24
                      Jerrold L. Bregman
             25       jbregman@bg.law
             26       ecf@bg.law
                      Attorneys for Trustee Jeffrey I. Golden
             27
             28       /s/ Gidget Kelsey
FENNEMORE CRAIG


                                                                   -6-
                      18220986.3
